Title: From George Washington to Samuel Washington, 22 October 1778
From: Washington, George
To: Washington, Samuel


          
            Dear Brother
            Fredericksburg in the State of New York—Octr 22, 1778.
          
          This Letter will be delivered to you, I expect, by Colo. Thruston; from whom you will be able to receive a more circumstantial Acct of the situation of Affairs in this Quarter than can be conveyed well, in a Letter.
          We have been kept in an anxious state of Suspence respecting the designs of the Enemy; nor are we able, at this time, to form any precise Ideas and judgment of their ultimate determinations. A Considerable detachment of their Land Forces, and all their heavy Ships Sailed from New York on the 20th Instt—whither bound, is not certain; but I believe to the West Indies as their Affairs in that Quarter begin to put on a gloomy aspect. The taking of Dominica by the French opens quite a new field; and if the Spaniards take a part, I think G. B. will have abundant cause to repent her undertaking to subjugate this great Continent to a State of Vassalage.
          
          
          
          Not less, I think, than Six or Seven thousand Men have been detached from the City; but what they mean to do with the rest, is uncertain—Many circumstances lead to a belief that they are about to evacuate it, whilst others tend more to prove that they intend to leave a Garrison there & at New Port. A short time must, I Should think, unfold their Plans.
          The Commissioners have made their dying Speech in the shape & form of a manifesto & Proclamation—In this is an implied threat, which I have no doubt they will, if they can, & not restrained by motives of policy, execute. Sure I am that motives of humanity will have no influence on their conduct. I inclose you one of their Proclamation’s, tho it is probable you will have seen it before.
          General Woodford left this Yesterday for Virginia, for the purpose of having Colonel Thornton’s Estate divided. I shall only add my Compliments to our Friends at Fairfield, & others who may enquire after Dr Sir, Yr most Affecte Brother
          
            Go: Washington
          
        